          Case 1:20-cv-08899-CM Document 65 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE CLEMENTINE COMPANY LLC. d/b/a THE
 THEATER CENTER, PLAYERS THEATER
 MANGAEMENT CORP. d/b/a THE PLAYERS
 THEATER, WEST END ARTISTS COMPANY
 d/b/a THE ACTORS TEMPLE, SOHO
 PLAYHOUSE INC. d/b/a SOHO PLAYHOUSE,
 THE GENE FRANKEL THEATER LLC., TRIAD
 PROSCENIUM PARTNERS INC. d/b/a THE
 TRIAD, CARAL LTD. d/b/a BROADWAY
 COMEDY CLUB, and DO YOU LIKE COMEDY
 LLC. d/b/a NEW YORK COMEDY CLUB,
                                                              No. 20 Civ. 8899 (CM)
                                      Plaintiffs,
                                                              NOTICE
        -against-

 ANDREW M. CUOMO, in his Official Capacity as
 Governor of the State of New York, ATTORNEY
 GENERAL OF THE STATE OF NEW YORK,
 BILL de BLASIO, in his Official Capacity as
 Mayor of the City of New York, and THE STATE
 OF NEW YORK,

                                      Defendants.



       Please take notice that the above captioned matter has been scheduled for a hearing on

March 15, 2021 at 11:00 AM. This proceeding will take place in person at 500 Pearl Street,

Courtroom 24A.




Dated: February 26, 2021
       New York, New York
                                    _____________________________
                                            Chief Judge

                                               So Ordered
